Citation Nr: 0126814	
Decision Date: 11/28/01    Archive Date: 12/03/01

DOCKET NO.  00-12 124A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an annual clothing allowance. 


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran had active military service from February 1978 to 
April 1994.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 decision of the Department 
of Veterans Affairs (VA) Medical Center in Oklahoma City, 
Oklahoma, that denied the above claim.  The Regional Office 
(RO) in Muskogee, Oklahoma, has jurisdiction over the claim. 

In June 2001, a hearing was held before the undersigned Board 
member making this decision who was designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7107(c) (West Supp. 2001).  The veteran submitted 
additional evidence to the Board at the time of his hearing; 
however, he waived RO consideration of this evidence.  See 
38 C.F.R. § 20.1304(c) (2001). 

This case has been advanced on the docket because of 
administrative error that resulted in significant delay in 
docketing the appeal.  38 C.F.R. § 20.900(c) (2001).

The veteran has also claimed entitlement to service 
connection for ulcers and entitlement to increased ratings 
for service-connected hepatitis C with liver damage and a 
generalized anxiety disorder.  See Statements in Support of 
Claim, dated June 19, 2000, and March 2, 2001.  These claims 
have not yet been adjudicated and are referred to the RO for 
appropriate action.    


FINDINGS OF FACT

1.  The veteran requires a feeding tube for nutrition as a 
result of his service-connected post-operative oropharyngeal 
cancer, and his clothing is permanently stained as a result 
of leakage associated with this tube. 

2.  The feeding tube is a prosthetic device.

3.  The feeding tube does not wear out or tear the veteran's 
clothing.

4.  The staining of the veteran's clothing is irreparable 
damage.

5.  The staining of the veteran's clothing is not 
attributable to physician-prescribed medication for a skin 
condition due to service-connected disability.


CONCLUSION OF LAW

The criteria for an annual clothing allowance are not met.  
38 U.S.C.A. § 1162 (West 1991 & Supp. 2001); 38 C.F.R. § 
3.810 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

The veteran is service connected for, inter alia, post-
operative oropharyngeal cancer.  He underwent radical neck 
surgery and requires a percutaneous endoscopic gastrostomy 
(PEG) tube for feeding.  He is unable to swallow.  In March 
1998, he was seen at Brooke Army Medical Center with 
complaints of leakage and irritation at the site of the 
feeding tube.  The examiner noted gastric leakage with local 
erythema of the surrounding skin.  

In March 1998, Sylvester G. Ramirez, M.D. reported that the 
veteran had extensive surgery on his throat for cancer and 
needed to have prescribed medications delivered through his 
prosthetic device, the stomach tube.  

Also of record is an undated statement from Donna A. 
Milligan, CPT, PA-C, indicating that the veteran had a PEG 
placed for nutrition and that because of his limited oral 
opening he experienced aspiration which prevented oral food 
intake.  Additionally, it was noted that due to the veteran's 
appliance and limited oral opening, he experienced staining 
of his clothing necessitating frequent replacement of his 
clothing articles. 

The veteran testified in June 2001 that his feeding tube was 
a prosthetic device.  He also stated that his clothing 
sometimes became stained by stomach and bowel fluids when he 
used the feeding tube because the top would come off, and 
because, periodically, the entire feeding tube would come 
out.  He received nourishment through his feeding tube, which 
was made of rubber, at least three times a day.  He also took 
medication through this tube.  He showed some articles of his 
clothing that had been stained, and reported that the stains 
did not come out of the clothing with washing.  The veteran 
further testified that he had lost approximately 90 pounds as 
a result of the feeding tube and had to have 23 pairs of 
pants altered at a cost of $115.00.  He provided a copy of 
the bill.     


II.  Legal analysis

The veteran has been notified of the evidence necessary to 
substantiate his claim and of the applicable legal criteria.  
See Application for Annual Clothing Allowance, dated June 25, 
1999; VA letter to veteran, dated July 19, 1999; and 
Statement of the Case, dated June 9, 2000.  All essential 
records have been obtained, and there is no reasonable 
possibility that any further assistance would aid the veteran 
in substantiating his claim.  See 38 U.S.C.A. § 5103A(a)(2) 
(West Supp. 2001).  Accordingly, the notice and duty to 
assist provisions of the Veterans Claims Assistance Act of 
2000 (VCAA) have been satisfied.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2001); 66 Fed. Reg. 45620, et 
seq. (Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).

Additionally, the essential facts in this case are not in 
dispute; the case rests on the interpretation and application 
of the relevant law.  The VCAA does not affect matters on 
appeal when the issue is limited to statutory interpretation.  
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Therefore, 
there is no prejudice to the veteran by the Board deciding 
the case at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

A veteran who has a service-connected disability is entitled, 
upon application therefor, to an annual clothing allowance as 
specified in 38 U.S.C. 1162.  The statute provides for 
payment of an annual clothing allowance, pursuant to 
regulations, for each veteran who (1) because of a service-
connected disability, wears or uses a prosthetic or 
orthopedic appliance (including a wheelchair) which the 
Secretary determines tends to wear out or tear the clothing 
of the veteran; or (2) uses medication which (A) a physician 
has prescribed for a skin condition which is due to a 
service-connected disability and (B) the Secretary determines 
causes irreparable damage to the veteran's outergarments.  38 
U.S.C.A. § 1162 (West 1991 & Supp. 2001) (emphasis supplied).

The regulations adopted pursuant to this statute provide the 
following: 

(1)  A VA examination or hospital or 
examination report from a facility 
specified in Sec. 3.326(c) discloses that 
the veteran wears or uses certain 
prosthetic or orthopedic appliances which 
tend to wear or tear clothing (including a 
wheelchair) because of such disability and 
such disability is the loss or loss of use 
of a hand or foot compensable at a rate 
specified in Sec. 3.350(a), (b), (c), (d), 
of (f); or 

(2)  The Chief Medical Director or 
designee certifies that because of such 
disability a prosthetic or orthopedic 
appliance is worn or used which tends to 
ware [sic] or tear the veteran's clothing, 
or that because of the use of a physician-
prescribed medication for a skin condition 
which is due to the service-connected 
disability irreparable damage is done to 
the veteran's outergarments. 

38 C.F.R. § 3.810 (2001).

The facts in this case are not in dispute.  The veteran 
requires a feeding tube for nutrition as a result of his 
service-connected post-operative oropharyngeal cancer.  There 
is no question that his clothing is permanently stained as a 
result of leakage associated with this tube.

The term "prosthetic or orthopedic appliance" is not 
defined in the statute or regulation.  However, the VHA 
Handbook defines "prosthetic appliances" as "[a]ll aids, 
devices, parts or accessories which patients require to 
replace, support, or substitute for impaired or missing 
anatomical parts of the body.  The items include artificial 
limbs, terminal devices, stump socks, braces, hearing aids 
and batteries, cosmetic facial or body restorations, optical 
devices, manual or motorized wheelchairs, orthopedic shoes, 
and similar items."  VHA Handbook 1173.1, 3 (Definitions), 
kk (rescinding VHA M-2, Part IX, Chapter 1 (Definitions)) 
(November 2, 2000).  

The definition of "prosthetic appliances" in force when the 
veteran's application for a clothing allowance was decided 
was "[a]ll aids, appliances[,] parts or accessories which are 
required to replace, support, or substitute for a deformed, 
weakened, or missing anatomical portion of the body.  
Artificial limbs, terminal devices, stump socks, braces, 
hearing aids and batteries, cosmetic facial or body 
restorations, eyeglasses, mechanical or motorized 
wheelchairs, orthopedic shoes, and similar items are included 
under this broad term.  For purpose of determining a 
Prosthetic Service item, the term does not include dental 
prostheses or surgically implanted devices; e.g. cardiac 
pacemakers, heart valves, artificial joints, intraocular 
lenses, cochlea implants, prosthetic arteries, penile 
implants, implantable medication pumps, implantable nerve 
stimulators, etc."  VHA M-2, Part IX, Chapter 1, 1.01(n) 
(May 29, 1986).  

Neither the former nor the current VHA handbook speaks 
specifically of feeding tubes.  However, the veteran has a 
weakened or impaired throat, which is an anatomical portion 
of the body.  See Dorland's Illustrated Medical Dictionary, 
70 (28th ed., 1994) (definitions of "anatomical" and 
"anatomy").  The feeding tube is required for nutrition, and 
its function is to replace or support the veteran's throat, 
much as a hearing aid, which is specifically named in both 
the former and current definitions of "prosthetic 
appliances" can be considered to support the ear.  Dr. 
Ramirez also described the veteran's feeding tube as a 
prosthetic device.  Accordingly, the feeding tube qualifies 
as a prosthetic appliance under the facts presented by this 
appeal.  See 38 U.S.C.A. § 5107(b) (West Supp. 2001); 
38 C.F.R. § 3.102 (2001). 

Unfortunately, however, there is no exception provided by law 
or regulation that would allow payment of a clothing 
allowance in this situation.  The veteran does not allege, 
nor does the evidence show, that his feeding tube wears out 
or tears his garments.  See 38 U.S.C.A. § 1162(1); 38 C.F.R. 
§ 3.810(a)(2).  While the stains it causes on his garments 
are apparently permanent, they are not caused by medication 
taken for a skin condition.  See 38 U.S.C.A. § 1162(2); 
38 C.F.R. § 3.810(a)(2).  The law simply does not allow for a 
clothing allowance in cases such as this one where a 
prosthetic appliance irreparably stains outergarments or 
causes weight loss.   

There is no ambiguity in the statute or regulation to be 
interpreted in the veteran's favor.  The plain meaning of the 
statute is clear.  See Trilles v. West, 13 Vet. App. 314, 321 
(2000) (Where a statute has a plain meaning, Courts shall 
give effect to that meaning, construing each part in 
connection with every other part to produce a harmonious 
whole.)  (Citations omitted.)  Congress authorized payment of 
an annual clothing allowance in very specific and clear 
circumstances.  The language used is clear.  The veteran 
must, for a service connected disability, require a 
prosthetic appliance that wears out or tears clothing, or he 
must, for a skin condition due to a service-connected 
disability, be prescribed medication that irreparably damages 
his outer garments.  The veteran's prosthetic appliance does 
not wear out or tear his clothing.  The stains to his outer 
clothing are due to leakage from his prosthetic appliance, 
and are not attributable to medication he is prescribed for a 
service-connected skin disability.  The plain meaning of the 
statute and of the regulation is clear.  The term 
"irreparable damage" is used only in connection with 
authorizing a clothing allowance where medication prescribed 
for a service-connected skin disorder causes the damage.  
That term was not used in connection with claims involving 
prosthetic appliances.

The Board is constrained to apply the law and VA regulations 
as written.  38 U.S.C.A. § 7104 (West 1991 & Supp. 2001).  
Accordingly, the claim for entitlement to a clothing 
allowance is denied.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (where the law and not the evidence is 
dispositive, the appeal to the Board is terminated).


ORDER

Entitlement to an annual clothing allowance is denied. 



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

